Martha G. Bronitsky, #127583
Chapter 13 Standing Trustee
Leo G. Spanos, #261837, Staff Attorney
Nima Ghazvini, #254758, Staff Attorney
PO Box 5004
Hayward, CA 94540
(510) 266- 5580
13trustee@oak13.com




                          THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION


In re                                                     Chapter 13 Case No. 18-42125-CN 13
        Jose A Loza


                                                          Chapter 13 Trustee's Objection to Confirmation
                              Debtors
                                                          of Chapter 13 Plan and Motion to Dismiss or
                                                          Convert Chapter 13 Case

                                        Plan Objection Information

Chapter 13 Trustee Objects To: Chapter 13 Plan
Filed: October 05, 2018
Docket#: 29


                                      Motion To Dismiss Information

þ Trustee Seeks To Dismiss or Convert the Case

                                     (See II. Motion To Dismiss Below)


                                             Case Information

Petition Filed: September 11, 2018             Attorney Name: MARIANNE MALVEAUX ATTY




  Case: 18-42125       Doc# 34        Filed: 10/11/18   Entered: 10/11/18 15:33:26      Page 1 of 6
                                                  I. Objection

Martha G. Bronitsky, Chapter 13 Trustee in the above referenced matter, opposes confirmation of the
Chapter 13 Plan on the following grounds:

                        (A) Chapter 13 Plan 11 U.S.C. 1322, 1324, 1325 and 1326

¨ (1) The plan fails to provide for submission of all or such portion of future earnings or other future income
to the supervision and control of the Trustee as is necessary for execution of the plan. [11 U.S.C.§1322(a)]


Facts:

¨ (2) The plan fails to provide for the full payment, in deferred cash payments, of all claims entitled to
priority under 507 of this title [11 U.S.C.§1322(a)]

Facts:

¨ (3) The plan fails to provide for the same treatment of claims classified within a particular class. [11
U.S.C.§1322(a)]

Facts:

¨ (4) The plan unfairly discriminates between a class or classes of unsecured claims.[11 U.S.C.§1322(b)]


Facts:

¨ (5) The plan impermissibly modifies the claim of the creditor secured only by a security interest in real
property that is the Debtor's principal residence. [11 U.S.C.§1322(b)]


Facts:

þ (6) The value, as of the effective date of the plan, of property to be distributed under the plan on account
of each allowed unsecured claim is less than the amount that would be paid on such claim if the estate of the
debtor were liquidated under Chapter 7 on this title on such date. [11 U.S.C.§1325(a)(4)]


Facts: Debtor's Plan violates Section 1325(a)(4) due to nonexempt equity in Debtor's real property in Antioch,
California. The plan must pay a 100% dividend or cannot be confirmed.

¨ (7) The plan is not feasible. Debtor will not be able to make all payments under the plan and comply with
the plan. [11 U.S.C.§1325(a)(6)]

Facts:



  Case: 18-42125         Doc# 34      Filed: 10/11/18      Entered: 10/11/18 15:33:26          Page 2 of 6
                                                          2
¨ (8) The Debtor has not paid all domestic support obligation as required by 11 U.S.C.§1325(a)(8).


Facts:

¨ (9) The Debtor has not filed all applicable tax returns required by 11 U.S.C. §1325(a)(9)


Facts:

¨ (10) The plan does not provide for the payment of equal monthly amounts to allowed secured claims.
[11 U.S.C.§1325(a)(B)(ii)(I)]

Facts:

¨ (11) The plan has not been proposed in good faith [11 U.S.C. 1325(a)(3)] and/or the action of the
Debtor in filing the petition was in bad faith. [11 U.S.C.§1325 (a)(7)]


Facts:

þ (12) The plan provides for payments to creditors for a period longer than five (5) years [11
U.S.C.§1322(d)]

Facts: Debtor's plan payments do not fund the payments to Rushmore Loan Management and Trustee fees.

¨ (13) With respect to each allowed secured claim provided for by the plan, the plan fails to provide for the
value, as of the effective date of the plan, of property to be distributed under the plan on account of each
allowed amount of such claim. [11 U.S.C.§ 1325(a)(5)(B)(ii)]


Facts:

þ (14) The plan does not provide for all of the Debtor's projected disposable income ("DMI") to be
applied to unsecured creditors under the plan purusant to 11 U.S.C. 1325 (b).


Facts: Debtor's plan must pay a 100% dividend to pay in his DMI. In addition, Debtor cannot deduct
business expenses on Form 122C-1.
þ (15(a)) Other: Mortgage Modification Mediation Program (MMM)

Facts: Debtor's Plan includes a provision for referral to the MMM Program. Pursuant to the Court's Chapter
13 MMM Procedures, the Plan cannot be confirmed until after the mediator has filed a Final Report of
Mortgage Modification Mediation Program Mediator (Form ND-MMM- 201), and if a final loan modification
agreement is reached, the Court has entered an Order Granting Motion to Approve Loan Modification
Agreement After Completion of Mortgage Modification Mediation Program (Form ND-MMM- 109).
¨ (15(b)) Other:
Facts:
  Case: 18-42125         Doc# 34      Filed: 10/11/18      Entered: 10/11/18 15:33:26           Page 3 of 6
                                                           3
                                       (B) Local Rules and General Orders

þ (16) Debtor failed to utilize, or failed to properly complete, the Mandatory Form Plan for Chapter 13
cases filed or converted to Chapter 13 on or after December 1, 2017.

Facts: Debtor has not filed the Mandatory Form Plan for chapter 13 cases in the Northern District of
California.

þ (17) Debtor failed to file and serve a motion to value collateral and obtain an order or has otherwise failed
to value collateral as part of or "through" the plan.

Facts: Motion to Value (re Ca Tax and Fee Admin) has not been filed and granted.

þ (18) The plan provision regarding Debtor's Attorney's fees fails to comply with General Order 35 or the
existing Guidelines for Payment of Attorney's Fees in Chapter 13 cases.

Facts: Debtor's attorney's fees in the plan differ from the amount on the Fee Disclosure Statement. Statement
of Rights and Responsibilities has not been filed.

¨ (19) Other:

Facts:

                                 II. Motion to Dismiss or Convert Chapter 13 Case

The Trustee seeks dismissal or conversion of this case pursuant to 11 U.S.C. § 1307(c) on the following
grounds:

¨ (1) Unreasonable delay by the Debtor that is prejudicial to creditors.


Facts:

¨ (2) Payments to the Trustee are not current under the Debtor's proposed plan.


Facts:

¨ (3) Failure to confirm a plan.


Facts:

¨ (4) Failure of the Debtor to pay any domestic support obligation that first becomes payable after the date
of the filing of the petition.
Facts:




  Case: 18-42125            Doc# 34      Filed: 10/11/18   Entered: 10/11/18 15:33:26         Page 4 of 6
                                                           4
þ (5) Failure to provide documents and information (Schedules, Statement of Financial Affairs, payment
advices, etc...) to the Trustee as required by 11 U.S.C. § 521(a)(1),(3),or (4). [11 U.S.C. § 1307(c); 11
U.S.C. 521].

Facts: Debtor has exempted household goods and car on Schedule C, but Debtor's interest in either of these is
not disclosed on Schedule A/B. Debtor has listed a mortgage on Schedule E/F, but the basis for its unsecured
classification is unknown (Bosco). Schedule H fails to identify the community property state in which Debtor
resides. Schedule I fails to disclose full employment information and the attachcment for gross business income
and expenses has not been filed. Statement of Financial Affairs (SOFA) fails to disclose Debtor's payment to
Debtor's attorney.

þ (6) Other cause: Voluntary Petition

Facts: Debtor's bankruptcy petition failed to disclose the prior case 18-41989.

                                 III. Trustee's Recommendation/Analysis

þ    The current plan is not confirmable and an              ¨ No confirmable plan can be filed based on the
amended plan will be required to be filed.                   facts of this case.

                                                             ¨ Other:




WHEREFORE, the Trustee requests:
þ That the Trustee's objection to confirmation of the plan be sustained.

¨ That the Trustee's objection to confirmation of the plan be sustained and a bar date to achieve
confirmation be set.
þ That the Debtor's case be dismissed or converted.
    Such other and further relief as the court deems proper.

Date: 10/11/2018                                        /s/ Trustee Martha G. Bronitsky
                                                        Trustee Martha G. Bronitsky
                                                        Chapter 13 Standing Trustee




  Case: 18-42125        Doc# 34      Filed: 10/11/18      Entered: 10/11/18 15:33:26         Page 5 of 6
                                                         5
                                              Certificate of Service


    I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the Debtor,
    Counsel for Debtor, and if applicable, the Creditor, Creditor representatives and the registered agent
    for the Creditor by depositing it in the United States Mail with First Class postage attached thereto.

    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
    correct.


    Date: October 11, 2018                              /s/ Martha Silva
                                                        Martha Silva

    Jose A Loza                                         Marianne Malveaux Atty
    335 Burbank Rd                                      Po Box 21144
    Antioch,CA 94509                                    El Sobrante,CA 94820

    Debtor                                              (Counsel for Debtor)




Case: 18-42125      Doc# 34       Filed: 10/11/18      Entered: 10/11/18 15:33:26          Page 6 of 6
